Exhibit 23.2.Consent of Independent Registered Public Accounting Firm The Board of Directors Capital City Bank Group, Inc.: We consent to the incorporation by reference in the registration statements (No.333-18557, No.033-60113, No.333-18543, No.333-120242, and No.333-36693) on FormS-8 and No.333-20683 on FormS–3D of Capital City Bank Group, Inc. of our report dated March14, 2007, with respect to the consolidated statement of financial condition of Capital City Bank Group, Inc. and subsidiary (the Company) as of December31, 2006 and the related consolidated statements of income, changes in shareowners’ equity, and cash flows for the years ended December31, 2006 and 2005, which report appears in the December31, 2007, annual report on Form10–K of Capital City Bank Group, Inc. Our report with respect to the consolidated financial statements of the Company refers to the Company’s adoption of the provisions of Statement of Financial Accounting Standards (SFAS) No.123R, Share Based Payment, as of January1, 2006, SFAS No.158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No.87, 88, 106 and 132R, as of December31, 2006 and Staff Accounting Bulletin No.108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements, as of January1, 2006. /s/ KPMG
